TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00369-CV


                                        D. L. S., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-19-005125, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant D. L. S. filed his notice of appeal on July 20, 2020. The appellate

record was complete July 30, 2020, making appellant’s brief due August 19, 2020. On August

19, 2020, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Lisa Marie Mims to file

appellant’s brief no later than September 8, 2020. If the brief is not filed by that date, counsel

may be required to show cause why she should not be held in contempt of court.

               It is ordered on August 27, 2020.



Before Justices Goodwin, Triana, and Smith